DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on September 26th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on September 26th, 2022 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 3-5, with respect to the rejections of claims 9-15 under 35 U.S.C 102 (a)(1) and/or 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-15 and 21-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MEHANDRU et al. (Pub. No.: US 2020/006559 A1), hereinafter as Mehandru.
Regarding claim 9, Mehandru discloses a semiconductor integrated circuit device in Figs. Figs. 13A-13B, comprising: a first gate-all-around field-effect transistor device (transistor 10) disposed in a first device region of a semiconductor substrate (substrate 300) (see Fig. 13A and [0087]); wherein the first gate-all-around field-effect transistor device comprises a plurality of first active channel layers (channel material layers 312 of transistor 10), a first gate sidewall spacer (inner spacer 350 of transistor 10) which surrounds the first active channel layers and defines a first gate region of the first gate-all-around field-effect transistor device (see Fig. 13A and [0050], [0061]), wherein the plurality of first active channel layers are embedded in a first work function metal layer (the liner layer and/or conformal layer of gate electrode 336 of transistor 10) which fills spaces between the first active channel layers (the liner layer and/ conformal layer directly formed on and surrounding gate dielectric 334 and channel material 312 of transistor 10 inside the liner layer/conformal layer of gate electrode 336) (see Fig. 13A and [0082]), and a first gate electrode (bulk metal structure of gate electrode 336 of transistor 10) disposed in the first gate region above first active channel layers, and in contact with the first work function metal layer (bulk metal structure is formed on the liner/conformal layer) (see Fig. 13A and [0082]), wherein the first gate electrode comprises metallic material that is different from metallic material of the first work function metal layer (bulk metal structure include different metal than the liner/conformal layer) (see [0082-0083]); a second gate-all-around field-effect transistor device (transistor 20) disposed in a second device region of the semiconductor substrate (see Fig. 13A and [0087]); wherein the second gate-all-around field-effect transistor device comprises a plurality of second active channel layers (channel material layers 312 of transistor 20), a second gate sidewall spacer (inner spacer 350 of transistor 20) which surrounds the second active channel layers and defines a second gate region of the second gate- all-around field-effect transistor device (see Fig. 13A and [0050], [0061]), wherein the plurality of second active channel layers are embedded in a second work function metal layer (the liner layer and/or conformal layer of gate electrode 336 of transistor 20) which fills spaces between the second active channel layers (the liner layer and/ conformal layer directly formed on and surrounding gate dielectric 334 and channel material 312 of transistor 20 inside the liner layer/conformal layer of gate electrode 336) (see Fig. 13A and [0082]), and a second gate electrode (bulk metal structure of gate electrode 336 of transistor 20) disposed in the second gate region above second active channel layers, and in contact with the second work function metal layer (bulk metal structure is formed on the liner/conformal layer) (see Fig. 13A and [0082]), wherein the second gate electrode comprises metallic material that is different from metallic material of the second work function metal layer (bulk metal structure include different metal than the liner/conformal layer) (see [0082-0083]); and a single diffusion break isolation structure (isolation structure 380, spacers 332, and bodies 315) disposed between the first and second device regions (see Fig. 13A and [0068-0069], [0087]); wherein the single diffusion break isolation structure comprises a dummy gate structure (isolation structure 380) disposed on the semiconductor substrate between a first source/drain layer (one source/drain 360 of transistor 10) of the first gate-all- around field-effect transistor device and a second source/drain layer (one source/drain 360 of transistor 20) of the second gate all-around field-effect transistor device (see Fig. 13A and [0060-0062], [0073]); and wherein the dummy gate structure comprises gate sidewall spacers (gate spacers 332 and inner spacers 350) that define a dummy gate region therebetween, and a stack of oxide layers (bodies 315) having end portions disposed between embedded sidewall spacers of the gate sidewall spacer (between inner spacers 350), wherein the end portions of the oxide layers and embedded sidewall spacers are in contact with the first and second source/drain layers (see Fig. 13A-13B and [0068], [0074]).
Regarding claim 10, Mehandru discloses the semiconductor integrated circuit device of claim 9, further comprising an insulating layer (dielectric layer 370) disposed on the first and second source/drain layers (see Figs. 13A-13B and [0066]).
Regarding claim 11, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the dummy gate region comprises an insulating material (isolation structure 380) (see [0074]).
Regarding claim 12, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the stack of oxide layers comprises oxidized epitaxial silicon channel layers of a nanosheet stack structure (bodies 315 made of oxide of Silicon germanium) (see [0069]).
Regarding claim 13, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the single diffusion break isolation structure is configured to electrically isolate the first and second source/drain layers (isolation structure 380, spacers 332, and bodies 315 isolating source/drain regions 360).
Regarding claim 14, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the first and second gate-all-around field- effect transistor devices comprise nanosheet field-effect transistor devices (channel materials 312 of transistor 10 and 20 made of nanowire or nanoribbon) (see [0046]).
Regarding claim 15, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the first and second gate-all-around field- effect transistor devices comprise nanowire field-effect transistor devices (channel materials 312 of transistor 10 and 20 made of nanowire or nanoribbon) (see [0046]).
Regarding claim 21, Mehandru discloses the semiconductor integrated circuit device of claim 11, wherein the insulating material (isolation structure 380) comprises one of silicon nitride and silicon oxynitride (see [0074]).
Regarding claim 22, Mehandru discloses the semiconductor integrated circuit device of claim 11, wherein the insulating material completely fills the dummy gate region (see Fig. 13A). 
Regarding claim 23, Mehandru discloses the semiconductor integrated circuit device of claim 11, wherein the insulating material and the first embedded sidewall spacers comprise different materials (inner spacer 350 comprising silicon oxide and isolation layer 380 comprising silicon nitride) (see [0059] and [0074]). 
Regarding claim 24, Mehandru discloses the semiconductor integrated circuit device of claim 23, wherein the insulating material comprises silicon oxide and the embedded sidewall spacers comprise silicon nitride (inner spacer 350 comprising silicon oxide and isolation layer 380 comprising silicon nitride) (see [0059] and [0074]).
Regarding claim 25, Mehandru discloses the semiconductor integrated circuit device of claim 23, wherein the insulating material and the embedded sidewall spacers comprise a same material (both inner spacer 350 and isolation layer 380 comprising Silicon Nitride) (see [0059] and [0074]).
Regarding claim 26, Mehandru discloses the semiconductor integrated circuit device of claim 23, wherein the insulating material and the embedded sidewall spacers comprise silicon nitride (both inner spacer 350 and isolation layer 380 comprising Silicon Nitride) (see [0059] and [0074]).
Regarding claim 27, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the embedded sidewall spacers comprise one of SiN (see [0059]).
Regarding claim 28, Mehandru discloses the semiconductor integrated circuit device of claim 9, wherein the first gate electrode and the second gate electrode comprise at least one of tungsten, ruthenium, cobalt, copper, and aluminum (materials of bulk metal structure of gate electrode 336) (see [0082-0083])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818